Per Curiam.

The second objection is fatal. The declaration is bad on general demurrer.* It was so decided in Cheetham v. Lewis. (3 Johns. Rep. 42.) There should have been a special memorandum in this case, entitling the declaration of the day on which it was filed, and subsequent to the time when the cause of action accrued. The defendant is entitled to judgment, but he has leave to withdraw the demurrer, and the plaintiff may amend on payment of costs.
Judgment for the defendant

 1 Tida's Pr. 767. Chitty's Pl. 259. 263, 264, 265.